Citation Nr: 1507993	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disability to include residuals of retinal detachment, lensectomy, and enucleation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision that denied service connection for a left eye disability to include residuals of retinal detachment, lensectomy, and enucleation.  The Veteran timely appealed.

In February 2012, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In April 2012, the Board remanded the matter for additional development.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

In his February 2008 claim, the Veteran reported that he has been treated at the West Palm VA Medical Center since 1983.  VA treatment records dating from 2007 have been associated with the claims file.  It does not appear that any VA treatment records prior to 2007 have been obtained, as requested in the prior remand.  Moreover, there is no indication that the requested records do not exist or that further attempts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2), (e)(1) (2014).  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to obtain the Veteran's VA treatment records from the West Palm Beach VA Medical Center dated from 1983 and dated prior to 2007.  All records and/or responses received should be associated with the claims file (physical or electronic).

All attempts to fulfill this development should be documented in the claims file.  If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO or VA's Appeals Management Center (AMC) must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal. If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




